 



Exhibit 10.01
FIRST AMENDMENT TO
EMPLOYMENT AGREEMENT
     This First Amendment to Employment Agreement (this “Amendment”) between
Cardinal Health, Inc., an Ohio corporation (the “Company”) and Ronald K. Labrum
(the “Executive”) is effective September 15, 2005 (the “Amendment Date”).
     WHEREAS, the Company and the Executive are parties to that certain
Employment Agreement dated November 5, 2003 between the Company and the
Executive (the “Employment Agreement”), pursuant to which the Executive renders
services to the Company;
     WHEREAS, the Company and the Executive have agreed to amend certain
provisions of the Executive’s Employment Agreement;
     WHEREAS, the Company and the Executive desire to set forth in writing such
amendments to the Executive’s Employment Agreement;
     NOW, THEREFORE, the parties hereto, in consideration of the mutual
covenants herein contained, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, and intending to be
legally bound hereby, agree, effective as of the date of this First Amendment,
as follows:
     1. Section 2(a) of the Employment Agreement is hereby amended by replacing
the phrase “Executive Vice President & Group President — Medical Products and
Services” with “Chairman and Chief Executive Officer of Healthcare Supply Chain
Services”, and replacing the phrase “President and Chief Executive Officer —
Healthcare Products and Services” with “President or Chief Executive Officer of
the Company”.
     2. Section 2(b)(A) of the Employment Agreement is hereby amended by
replacing the phrase “President and Chief Executive Officer — Healthcare
Products and Services” with “President or Chief Executive Officer of the
Company”.
     3. Section 2(c) of the Employment Agreement is hereby deleted in its
entirety.
     4. Section 3(a) of the Employment Agreement is hereby amended by replacing
the term “$480,000” with “$650,000”.
     5. Section 3(b) of the Employment Agreement is hereby amended by replacing
the phrase “ninety percent (90%)” with “not less than one hundred and fifteen
percent (115%)”.
     6. Section 4(c)(i) of the Employment Agreement is hereby amended by
replacing the term “one” with “two”.
     7. Section 3(c) of the Employment Agreement is hereby amended by replacing
the phrase “November 17, 2003” with “the Amendment Date”, and replacing the term
“25,000” with “84,288”, and replacing the phrase “Agreement” with “First
Amendment”. The Executive

 



--------------------------------------------------------------------------------



 



acknowledges and agrees that he will not be eligible to receive an annual grant
of options to purchase common shares of the Company during the Company’s fiscal
year 2007, unless any such grant is authorized by the Human Resources and
Compensation Committee of the Board of Directors of the Company. Beginning in
the Company’s fiscal year 2008, the Executive will be eligible to participate in
the Company’s annual grant of options pursuant to the Company’s then-standard
practice for providing such grants to senior executives of the Company.
     8. Section 3(d) of the Employment Agreement is hereby amended by replacing
the phrase “November 17, 2003” with “the Amendment Date”, and replacing the term
“5,000” with “12,041”, and replacing the phrase “Agreement” with “First
Amendment”. The Executive acknowledges and agrees that he will not be eligible
to receive an annual grant of Restricted Share Units during the Company’s fiscal
year 2007, unless any such grant is authorized by the Human Resources and
Compensation Committee of the Board of Directors of the Company. Beginning in
the Company’s fiscal year 2008, the Executive will be eligible to participate in
the Company’s annual grant of Restricted Share Units pursuant to the Company’s
then-standard practice for providing such grants to senior executives of the
Company.
     9. Section 4(c)(i)(y) of the Employment Agreement is hereby amended by
replacing the term “twelve (12)” with “twenty-four (24)”.
     10. The last sentence of Section 5(c) of the Employment Agreement is hereby
amended by replacing the term “24” with “thirty-six (36)”.
     11. The last sentence of Section 5(d) of the Employment Agreement is hereby
amended by replacing the term “twelve (12)” with “twenty-four (24)”.
     Except as specifically amended by the provisions of this First Amendment,
all terms of the Employment Agreement are unmodified and remain in full force
and effect.

     
CARDINAL HEALTH, INC.
  EXECUTIVE
 
   
/s/ George L. Fotiades
  /s/ Ronald K. Labrum
 
   
GEORGE L. FOTIADES
  RONALD K. LABRUM
President and Chief Operating Officer
   

2